Exhibit 10.1

 

--------------------------------------------------------------------------------

 

FORM OF PURCHASE AGREEMENT

 

dated as of September 19, 2012

 

between

 

USAA FEDERAL SAVINGS BANK

 

and

 

USAA ACCEPTANCE, LLC

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

ARTICLE I

DEFINITIONS AND USAGE

1

 

 

 

 

SECTION 1.1

 

Definitions

1

 

 

 

 

SECTION 1.2

 

Other Interpretive Provisions

1

 

 

 

 

ARTICLE II

PURCHASE

2

 

 

 

 

SECTION 2.1

 

Agreement to Sell and Contribute on the Closing Date

2

 

 

 

 

SECTION 2.2

 

Consideration and Payment

2

 

 

 

 

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

2

 

 

 

SECTION 3.1

 

Representations and Warranties of the Bank

2

 

 

 

 

SECTION 3.2

 

Representations and Warranties of the Bank as to each Receivable

4

 

 

 

 

SECTION 3.3

 

Repurchase upon Breach

4

 

 

 

 

SECTION 3.4

 

Protection of Title

4

 

 

 

 

SECTION 3.5

 

Other Liens or Interests

5

 

 

 

 

SECTION 3.6

 

Perfection Representations, Warranties and Covenants

5

 

 

 

ARTICLE IV

MISCELLANEOUS

6

 

 

 

 

SECTION 4.1

 

Transfers Intended as Sale; Security Interest

6

 

 

 

 

SECTION 4.2

 

Notices, Etc

7

 

 

 

 

SECTION 4.3

 

Choice of Law

7

 

 

 

 

SECTION 4.4

 

Headings

7

 

 

 

 

SECTION 4.5

 

Counterparts

7

 

 

 

 

SECTION 4.6

 

Amendment

7

 

 

 

 

SECTION 4.7

 

Waivers

8

 

 

 

 

SECTION 4.8

 

Entire Agreement

8

 

 

 

 

SECTION 4.9

 

Severability of Provisions

9

 

 

 

 

SECTION 4.10

 

Binding Effect

9

 

 

 

 

SECTION 4.11

 

Acknowledgment and Agreement

9

 

 

 

 

SECTION 4.12

 

Cumulative Remedies

9

 

 

 

 

SECTION 4.13

 

Nonpetition Covenant

9

 

 

 

 

SECTION 4.14

 

Submission to Jurisdiction; Waiver of Jury Trial

10


 

 

 

 

i

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



EXHIBITS

 

 

Exhibit A

Form of Assignment Pursuant to Purchase Agreement

Schedule I

Representations and Warranties With Respect to the Receivables

Schedule II

Perfection Representations, Warranties and Covenants

 

 

 

 

 

ii

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          THIS PURCHASE AGREEMENT is made and entered into as of September 19,
2012 (as amended from time to time, this “Agreement”) by USAA FEDERAL SAVINGS
BANK, a federally chartered savings association (the “Bank”), and USAA
ACCEPTANCE, LLC, a Delaware limited liability company (the “Purchaser”).

WITNESSETH:

          WHEREAS, the Purchaser desires to purchase from the Bank a portfolio
of motor vehicle receivables, including retail motor vehicle installment loans
that are secured by new and used automobiles and light-duty trucks; and

          WHEREAS, the Bank is willing to sell such portfolio of motor vehicle
receivables and related property to the Purchaser on the terms and conditions
set forth in this Agreement.

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

          SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among USAA Auto
Owner Trust 2012-1, the Bank, as servicer, the Purchaser, as seller, and The
Bank of New York Mellon, as indenture trustee, which also contains rules as to
usage that are applicable herein.

          SECTION 1.2 Other Interpretive Provisions. For purposes of this
Agreement, unless the context otherwise requires: (a) accounting terms not
otherwise defined in this Agreement, and accounting terms partly defined in this
Agreement to the extent not defined, shall have the respective meanings given to
them under GAAP (provided, that, to the extent that the definitions in this
Agreement and GAAP conflict, the definitions in this Agreement shall control);
(b) terms defined in Article 9 of the UCC as in effect in the relevant
jurisdiction and not otherwise defined in this Agreement are used as defined in
that Article; (c) the words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement; (d) references to any Article, Section, Schedule,
Appendix or Exhibit are references to Articles, Sections, Schedules, Appendices
and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” and all variations thereof means “including
without limitation”; (f) except as otherwise expressly provided herein,
references to any law or regulation refer to that law or regulation as amended
from time to time and include any successor law or regulation; (g) references to
any Person include that Person’s successors and assigns; and (h) unless the
context otherwise requires, defined terms shall be equally applicable to both
the singular and plural forms.

 

 

 

 

 

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



ARTICLE II

PURCHASE

          SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On
the terms and subject to the conditions set forth in this Agreement, the Bank
agrees to transfer, assign, set over, sell and otherwise convey to the Purchaser
without recourse (subject to the obligations herein) on the Closing Date all of
its right, title and interest in, to and under the Receivables, the Collections
on or after the Cut-Off Date, the Receivable Files and the Related Security
relating thereto, described in the assignment in the form of Exhibit A (the
“Assignment”) delivered on the Closing Date (the “Purchased Assets”) having a
Net Pool Balance as of the Cut-Off Date equal to $503,778,860.08, which sale
shall be effective as of the Cut-Off Date. The sale, transfer, assignment and
conveyance made hereunder does not constitute and is not intended to result in
an assumption by the Purchaser of any obligation of the Originator to the
Obligors or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

          SECTION 2.2 Consideration and Payment. In consideration of the
transfer of the Purchased Assets conveyed to the Purchaser on the Closing Date,
the Purchaser shall pay to the Bank on such date an amount equal to the
estimated fair market value of the Purchased Assets, as determined by the
Purchaser and the Bank prior to sale, which amount shall be paid (a) in cash to
the Bank and (b) by a capital contribution by the Bank of an undivided interest
in such Purchased Assets that increases its equity interest in the Purchaser in
an amount equal to the estimated fair market value of the Purchased Assets over
the amount of cash paid by the Purchaser to the Bank.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

          SECTION 3.1 Representations and Warranties of the Bank. The Bank makes
the following representations and warranties as of the Closing Date on which the
Purchaser will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the conveyance of the
Purchased Assets to the Issuer pursuant to the Sale and Servicing Agreement and
the Grant thereof by the Issuer to the Indenture Trustee pursuant to the
Indenture:

          (a) Existence and Power. The Bank is a federally chartered savings
association validly existing and in good standing under the laws of the United
States and has, in all material respects, all power and authority required to
carry on its business as now conducted. The Bank has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of the Bank to perform its
obligations under the Transaction Documents or the enforceability or
collectibility of the Receivables or any other part of the Purchased Assets.

          (b) Authorization and No Contravention. The execution, delivery and
performance by the Bank of each Transaction Document to which it is a party (i)
have been duly authorized

 

 

 

 

-2-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



by all necessary action on the part of the Bank and (ii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation, (B) its
organizational documents or (C) any material agreement, contract, order or other
instrument to which it is a party or its property is subject (other than
violations which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the Bank’s
ability to perform its obligations under, the Transaction Documents).

          (c) No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Bank of any Transaction Document other than (i)
UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Purchased Assets or would not materially
and adversely affect the ability of the Bank to perform its obligations under
the Transaction Documents.

          (d) Binding Effect. Each Transaction Document to which the Bank is a
party constitutes the legal, valid and binding obligation of the Bank
enforceable against the Bank in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of federally chartered savings associations from time to time in
effect or by general principles of equity.

          (e) No Proceedings. There are no actions, suits or Proceedings pending
or, to the knowledge of the Bank, threatened against the Bank before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Bank of its obligations under this Agreement or any of the
other Transaction Documents, or (iv) relate to the Bank that would materially
and adversely affect the federal or Applicable Tax State income, excise,
franchise or similar tax attributes of the Notes.

          (f) Lien Filings. The Bank is not aware of any material judgment,
ERISA or tax lien filings against the Bank.

          (g) Official Record. So long as the Notes remain outstanding, the
Transaction Documents to which the Bank is a party shall be treated as an
official record of the Bank within the meaning of Section 13(e) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1823(e)).

          (h) Sale Treatment. The transactions contemplated by the Transaction
Documents and the Sale Agreement, dated as of the date hereof, between the
Purchaser and United Services Automobile Association, a Texas reciprocal
interinsurance exchange, result in sale treatment with respect to the
Receivables for financial accounting purposes on the standalone balance sheet of
the Bank in accordance with generally accepted accounting principles.

 

 

 

 

-3-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          (i) Bank Approval. Each of the Transaction Documents to which the Bank
is a party has been approved by the board of directors, the executive committee
or the loan committee of the Bank and such approval is reflected in the minutes
of the board of directors, executive committee or loan committee.

          SECTION 3.2 Representations and Warranties of the Bank as to each
Receivable. The Bank hereby makes the representations and warranties set forth
on Schedule I as to the Receivables, sold, contributed, transferred, assigned,
set over, sold and otherwise conveyed to the Purchaser under this Agreement on
which such representations and warranties the Purchaser relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables to the Issuer under the Sale and Servicing Agreement, and the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, the Bank shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor.

          SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Purchaser or the Bank of a breach of any of the representations and warranties
set forth in Section 3.2 at the time such representations and warranties were
made which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach or receiving such notice shall
give prompt written notice thereof to the other party; provided, that delivery
of the Servicer’s Certificate, which identifies that Receivables are being or
have been repurchased, shall be deemed to constitute prompt notice by the
Servicer (if the Bank is the Servicer) of such breach; provided, further, that
the failure to give such notice shall not affect any obligation of the Bank
hereunder. If the Bank does not correct or cure such breach prior to the end of
the Collection Period which includes the 60th day (or, if the Bank elects, an
earlier date) after the date that the Bank became aware or was notified of such
breach, then the Bank shall purchase any Receivable materially and adversely
affected by such breach from the Purchaser on the Payment Date following the end
of such Collection Period. Any such breach or failure will be deemed to not have
a material and adverse effect if such breach or failure does not affect the
ability of the Purchaser (or its assignee) to collect, receive and retain timely
payment in full on such Receivable, including Liquidation Proceeds. Any such
purchase by the Bank shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, the Bank shall make (or shall cause to be
made) a payment to the Purchaser equal to the Repurchase Price by depositing
such amount into the Collection Account prior to 11:00 a.m., New York City time
on such Payment Date. Upon payment of such Repurchase Price by the Bank, the
Purchaser shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by the Bank to evidence such
release, transfer or assignment or more effectively vest in the Bank or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of the Bank to repurchase any Receivable as described above
shall constitute the sole remedy respecting such breach available to the
Purchaser.

          SECTION 3.4 Protection of Title.

          (a) The Bank shall authorize and file such financing statements and
cause to be authorized and filed such continuation and other statements, all in
such manner and in such

 

 

 

 

-4-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



places as may be required by law fully to preserve, maintain and protect the
interest of the Purchaser under this Agreement in the Receivables as well as any
subsequent assignee of the Receivables (other than any Related Security with
respect thereto, to the extent that the interest of the Purchaser therein cannot
be perfected by the filing of a financing statement). The Bank shall deliver (or
cause to be delivered) to the Purchaser as well as any subsequent assignee of
the Receivables file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available following such filing.

          (b) The Bank will notify the Purchaser in writing within ten (10) days
following the occurrence of (i) any change in the Bank’s organizational
structure as a federally chartered savings association, (ii) any change in the
Bank’s “location” (within the meaning of Section 9-307 of the UCC of all
applicable jurisdictions) and (iii) any change in the Bank’s name and shall have
taken all action prior to making such change (or shall have made arrangements to
take such action substantially simultaneously with such change, if it is not
possible to take such action in advance) reasonably necessary or advisable in
the opinion of the Purchaser to amend all previously filed financing statements
or continuation statements described in paragraph (a) above.

          (c) The Bank shall maintain (or shall cause the Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives, it being understood that any such backup archives may not reflect such
interest until thirty-five (35) days after the applicable changes are made to
such master computer records) that refer to a Receivable shall indicate clearly
the interest of the Purchaser (or any subsequent assignee of the Purchaser) in
such Receivable and that such Receivable is owned by such Person. Indication of
such Person’s interest in a Receivable shall not be deleted from or modified on
such computer systems until, and only until, the related Receivable shall have
been paid in full or repurchased.

          (d) If at any time the Bank shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Bank shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Purchaser (or any subsequent
assignee of the Purchaser).

          SECTION 3.5 Other Liens or Interests. Except for the conveyances and
grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Bank shall not sell, pledge, assign or transfer the
Receivables or other property transferred to the Purchaser to any other Person,
or grant, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any interest therein, and the Bank shall defend the right,
title and interest of the Purchaser in, to and under such Receivables or other
property transferred to the Purchaser against all claims of third parties
claiming through or under the Bank.

          SECTION 3.6 Perfection Representations, Warranties and Covenants. The
Bank hereby makes the perfection representations, warranties and covenants set
forth on Schedule II

 

 

 

 

-5-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



hereto to the Purchaser and the Purchaser shall be deemed to have relied on such
representations, warranties and covenants in acquiring the Purchased Assets.

ARTICLE IV

MISCELLANEOUS

          SECTION 4.1 Transfers Intended as Sale; Security Interest.

          (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and contributions rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be treated as property of the Bank by the FDIC or
other governmental authority acting as conservator or receiver of the Bank in a
conservatorship, receivership, insolvency or other similar proceeding in respect
of the Bank under the Federal Deposit Insurance Act, 12 U.S.C. Section 1811 et
seq. or other applicable law. The sales and transfers by the Bank of the
Receivables and related Purchased Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Bank,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Bank are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

          (b) Notwithstanding the foregoing, in the event that the Receivables
and other Purchased Assets are held to be property of the Bank, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Purchased Assets, then it is intended
that:

 

 

 

          (i) This Agreement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

 

 

          (ii) The conveyance provided for in Section 2.1 shall be deemed to be
a grant by the Bank of, and the Bank hereby grants to the Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of the Bank hereunder;

 

 

 

          (iii) The possession by the Purchaser or its agent of the Receivable
Files and any other property as constitute instruments, money, negotiable
documents or chattel paper shall be deemed to be “possession by the secured
party” or possession by the purchaser or a Person designated by such purchaser,
for purposes of perfecting the security interest pursuant to the New York UCC
and the UCC of any other applicable jurisdiction; and

 

 

 

          (iv) Notifications to Persons holding such property, and
acknowledgments, receipts or confirmations from Persons holding such property,
shall be deemed to be notifications to, or acknowledgments, receipts or
confirmations from, bailees or agents


 

 

 

 

-6-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

(as applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law.

          SECTION 4.2 Notices, Etc. All demands, notices and communications
hereunder shall be in writing and shall be delivered or mailed by registered or
certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, by facsimile or, if so provided on Schedule II to the
Sale and Servicing Agreement, by electronic transmission, and addressed in each
case as specified on Schedule II to the Sale and Servicing Agreement or at such
other address as shall be designated by any of the specified addressees in a
written notice to the other parties hereto. Delivery will be deemed to have been
given and made: (i) upon delivery or, in the case of a letter mailed by
registered or certified first-class United States mail, postage prepaid, three
days after deposit in the mail, (ii) in the case of a facsimile, when receipt is
confirmed by telephone, reply email or reply facsimile from the recipient, (iii)
in the case of electronic transmission, when receipt is confirmed by telephone
or reply email from the recipient and (iv) in the case of an electronic posting
to a password-protected website to which the recipient has been provided access,
upon delivery (without the requirement of confirmation of receipt) and notice
(including email) to such recipient stating that such electronic posting has
occurred.

          SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

          SECTION 4.4 Headings. The section headings hereof have been inserted
for convenience only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

          SECTION 4.5 Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

          SECTION 4.6 Amendment.

          (a) Any term or provision of this Agreement may be amended by the Bank
and the Purchaser without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Owner Trustee or any other Person subject to the satisfaction of
one of the following conditions:

 

 

 

          (i) the Bank or the Purchaser delivers to the Indenture Trustee: (a)
an Opinion of Counsel to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders and (b) an Officer’s
Certificate of the Bank or the Purchaser, respectively, to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders; or


 

 

 

 

-7-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

          (ii) the Rating Agency Condition is satisfied with respect to such
amendment and the Bank or the Purchaser notifies the Indenture Trustee in
writing that the Rating Agency Condition is satisfied with respect to such
amendment.

          (b) This Agreement may also be amended from time to time by the Bank
and the Purchaser, with the consent of the Holders of Notes evidencing not less
than a majority of the Outstanding Note Balance of the Controlling Class, voting
as a single class, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Note Depository Agreement.

          (c) Prior to the execution of any amendment pursuant to this Section
4.6, the Bank shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment or consent, the Bank shall furnish a copy of such amendment or consent
to each Rating Agency and the Indenture Trustee; provided, that no amendment
pursuant to this Section 4.6 shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person (which consent shall not be unreasonably
withheld or delayed).

          (d) Prior to the execution of any amendment pursuant to this Section
4.6, the Owner Trustee and the Indenture Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this Agreement and that all
conditions precedent to the execution and delivery of such amendment have been
satisfied. The Owner Trustee and the Indenture Trustee may, but shall not be
obligated to, enter into or execute on behalf of the Issuer any such amendment
which adversely affects the Owner Trustee’s or the Indenture Trustee’s, as
applicable, own rights, privileges, indemnities, duties or obligations under
this Agreement.

          SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser,
the Servicer, the Bank, the Issuer or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Purchaser or the Bank in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by either party under
this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

          SECTION 4.8 Entire Agreement. The Transaction Documents contain a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement among the parties hereto with respect to

 

 

 

 

-8-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



the subject matter thereof, superseding all prior oral or written
understandings. There are no unwritten agreements among the parties hereto with
respect to the subject matter hereof.

          SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

          SECTION 4.10 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.

          SECTION 4.11 Acknowledgment and Agreement. By execution below, the
Bank expressly acknowledges and consents to the sale of the Purchased Assets and
the assignment of all rights and obligations of the Bank related thereto by the
Purchaser to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables and the other Purchased Assets
by the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit
of the Noteholders. In addition, the Bank hereby acknowledges and agrees that
for so long as the Notes are outstanding, the Indenture Trustee will have the
right to exercise all powers, privileges and claims of the Purchaser under this
Agreement pursuant to the Grant of such security interest in the event that the
Purchaser shall fail to exercise the same.

          SECTION 4.12 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that,
prior to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by any Bankruptcy Remote Party (i) such party hereto shall not authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of its creditors generally, any party
hereto or any other creditor of such Bankruptcy Remote Party, and (ii) such
party shall not commence, join with any other Person in commencing or institute
with any other Person any Proceeding against such Bankruptcy Remote Party under
any bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction; provided, that the foregoing shall in
no way limit the rights of the parties hereto to pursue any other creditor
rights or remedies that such Persons may have against the Issuer under
applicable law. This Section shall survive the termination of this Agreement.

 

 

 

 

-9-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of
the parties hereto hereby irrevocably and unconditionally:

          (a) submits for itself and its property in any legal action or
Proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

          (b) consents that any such action or Proceeding may be brought and
maintained in such courts and waives any objection that it may now or hereafter
have to the venue of such action or Proceeding in any such court or that such
action or Proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

          (c) agrees that service of process in any such action or Proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2;

          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

          (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

-10-

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first written above.

 

 

 

 

 

USAA FEDERAL SAVINGS BANK

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:

 

 

 

USAA ACCEPTANCE, LLC

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:


 

 

 

 

S-1

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF
ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

September [__], 2012

          For value received, in accordance with the Purchase Agreement dated as
of September 19, 2012 (the “Agreement”), between USAA Federal Savings Bank, a
federally chartered savings association (the “Bank”), and USAA Acceptance, LLC,
a Delaware limited liability company (the “Purchaser”), on the terms and subject
to the conditions set forth in the Agreement, the Bank does hereby transfer,
assign, set over, sell and otherwise convey to the Purchaser without recourse
(subject to the obligations in the Agreement) on the Closing Date, all of its
right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by the Bank to the Purchaser on the date
hereof, the Collections on or after the Cut-Off Date, the Receivable Files and
the Related Security relating thereto, which sale shall be effective as of the
Cut-Off Date.

          The foregoing sale does not constitute and is not intended to result
in any assumption by the Purchaser of any obligation of the undersigned or the
Originator to the Obligors or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

          This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.

          Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement or if not defined in the Agreement, in
Appendix A to the Sale and Servicing Agreement, dated as of September 19, 2012,
among USAA Auto Owner Trust 2012-1, the Bank, as servicer, the Purchaser, as
seller, and The Bank of New York Mellon, as indenture trustee.

[Remainder of page intentionally left blank]

 

 

 

 

Exhibit A-1

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          IN WITNESS HEREOF, the undersigned has caused this assignment to be
duly executed as of the date first above written.

 

 

 

 

 

USAA FEDERAL SAVINGS BANK

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

Title:


 

 

 

 

Exhibit A-2

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

 

 

(a)

Characteristics of Receivables. Each Receivable:

 

 

 

 

(i)

has been fully and properly executed or electronically authenticated (as defined
in the UCC) by the Obligor thereto;

 

 

 

 

(ii)

has been originated or acquired directly by the Originator in accordance with
its customary practices;

 

 

 

 

(iii)

as of the Closing Date is secured by a first priority validly perfected security
interest in the Financed Vehicle in favor of the Originator, as secured party,
or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party, which security interest, in either case, is assignable and has
been so assigned (x) by the Bank to the Purchaser and (y) by the Purchaser to
the Issuer;

 

 

 

 

(iv)

contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security;

 

 

 

 

(v)

provided, at origination, for level periodic payments which fully amortize the
initial Outstanding Principal Balance over the original term; provided, that the
amount of the first or last payment may be different but in no event more than
three times the level monthly payment;

 

 

 

 

(vi)

provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

 

 

 

(vii)

was originated in the United States.

 

 

 

(b)

Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

 

 

(i)

each Receivable is secured by a new or used automobile or light-duty truck;

 

 

 

 

(ii)

each Receivable has a Contract Rate of no less than 1.74% and not more than
17.44%;

 

 

 

 

(iii)

each Receivable had an original term to maturity of not more than 72 months and
not less than 16 months and each Receivable has a remaining term to maturity, as
of the Cut-Off Date, of 8 months or more;

 

 

 

 

(iv)

each Receivable has an Outstanding Principal Balance as of the Cut-Off Date of
greater than or equal to $808.50;


 

 

 

 

Schedule I-1

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

 

(v)

no Receivable has a scheduled maturity date later than May 3, 2018;

 

 

 

 

(vi)

no Receivable was more than 30 days past due as of the Cut-Off Date;

 

 

 

 

(vii)

as of the Cut-Off Date, no Receivable was noted in the records of the Servicer
as being the subject of any pending bankruptcy or insolvency Proceeding;

 

 

 

 

(viii)

no Receivable is subject to a force-placed Insurance Policy on the related
Financed Vehicle;

 

 

 

 

(ix)

each Receivable is a Simple Interest Receivable; and

 

 

 

 

(x)

each of the Receivables were selected using selection procedures that were not
known or intended by the Bank to be adverse to the Purchaser.

 

 

 

(c)

Schedule of Receivables. The information with respect to each Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

 

 

(d)

Compliance with Law. Each Receivable complied at the time it was originated or
made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, Bureau of Consumer Financial Protection Regulations
B and Z, the Servicemembers Civil Relief Act of 2003, as amended, state
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and any other consumer credit, equal opportunity and disclosure laws applicable
to that Receivable.

 

 

 

(e)

Binding Obligation. Each Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all material
respects by the holder thereof in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
or other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights generally.

 

 

 

(f)

Receivable in Force. Each Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

 

 

(g)

No Waiver. As of the Cut-Off Date, no provision of a Receivable has been waived.

 

 

 

(h)

No Default. Except for payment delinquencies continuing for a period of not more
than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event


 

 

 

 

Schedule I-2

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------




 

 

 

permitting acceleration under the terms of the Receivable had arisen as of the
Cut-Off Date.

 

 

(i)

Insurance. Each Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

 

(j)

No Government Obligor. The Obligor on each Receivable is not the United States
of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

 

(k)

Assignment. No Receivable has been originated in, or is subject to the laws of,
any jurisdiction under which the sale, transfer, assignment, conveyance or
pledge of such Receivable would be unlawful, void, or voidable. The Bank has not
entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.

 

 

(l)

Good Title. It is the intention of the Bank that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of the Bank’s estate in the event of the filing
of a bankruptcy petition by or against the Bank under any bankruptcy law. No
Receivable has been sold, transferred, assigned, conveyed or pledged to any
Person other than pursuant to the Transaction Documents. As of the Closing Date,
and immediately prior to the sale and transfer herein contemplated, the Bank had
good and marketable title to each Receivable free and clear of all Liens (except
any Lien which will be released simultaneously with or prior to the sale and
transfer of such Receivable to the Purchaser), and, immediately upon the sale
and transfer thereof, the Purchaser will have good and marketable title to each
Receivable, free and clear of all Liens (other than Permitted Liens).

 

 

(m)

Filings. All filings (including, without limitation, UCC filings) necessary in
any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), and to give the Indenture Trustee a first priority perfected
security interest therein, will be made within ten days of the Closing Date.

 

 

(n)

Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction
Documents. The Bank has not authorized the filing of and is not aware of any
financing statements against the Bank or the Purchaser that include a
description of collateral covering the Receivables other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been terminated. The Purchase Agreement creates a valid and
continuing security interest in the Receivable (other than the Related Security
with respect thereto) in favor of the Purchaser which security interest is prior
to all other Liens (other than Permitted Liens) and is enforceable as such
against all other creditors of and purchasers and assignees from the Purchaser.


 

 

 

 

Schedule I-3

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------




 

 

(o)

Characterization of Receivables. Each Receivable constitutes either “tangible
chattel paper,” “electronic chattel paper,” an “account,” a “promissory note” or
a “payment intangible,” each as defined in the UCC.

 

 

(p)

One Original. With respect to any Receivable constituting electronic chattel
paper, there is only one “authoritative copy” (as such term is used in Section
9-105 of the UCC) of the Receivable or with respect to any Receivable
constituting tangible chattel paper for which an original executed copy exists,
there is no more than one original executed copy of such Receivable and none of
the instruments, tangible chattel paper or electronic chattel paper that
constitute or evidence the Receivables has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than to a party to the Transaction Documents.

 

 

(q)

No Defenses. The Bank has no knowledge either of any facts which would give rise
to any right of rescission, set-off, counterclaim or defense, or of the same
being asserted or threatened, with respect to any Receivable.

 

 

(r)

No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.


 

 

 

 

Schedule I-4

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

          In addition to the representations, warranties and covenants contained
in the Agreement, the Bank hereby represents, warrants and covenants to the
Purchaser as follows on the Closing Date:

General

          1. This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Purchased Assets
in favor of the Purchaser, which security interest is prior to all other Liens,
and is enforceable as such against creditors of and purchasers from the Bank.

          2. The Receivables constitute “chattel paper” (including “electronic
chattel paper” and “tangible chattel paper”), “accounts,” “instruments” or
“general intangibles,” within the meaning of the applicable UCC.

          3. Each Receivable is secured by a first priority validly perfected
security interest in the related Financed Vehicle in favor of the Originator, as
secured party, or all necessary actions with respect to such Receivable have
been taken or will be taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the Originator, as secured party.

Creation

          4. Immediately prior to the sale, transfer, assignment and conveyance
of a Receivable by the Bank to the Purchaser, the Bank owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Purchaser, the Purchaser will have good and marketable title to such Receivable
free and clear of any Lien.

          5. The related Originator has received all consents and approvals to
the sale of the Receivables hereunder to the Purchaser required by the terms of
the Receivables that constitute instruments.

Perfection

          6. The Bank has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to the Purchaser hereunder; and the Servicer, in its capacity as
custodian, has in its possession the original copies of such instruments or
tangible chattel paper that constitute or evidence the Receivables, and all
financing statements referred to in this paragraph contain a statement that: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party/Purchaser.”

 

 

 

 

Schedule II-1

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



          7. With respect to Receivables that constitute instruments or tangible
chattel paper, either:

 

 

 

 

a.

All original executed copies of each such instrument or tangible chattel paper
have been delivered to the Indenture Trustee; or

 

 

 

 

b.

Such instruments or tangible chattel paper are in the possession of the Servicer
and the Indenture Trustee has received a written acknowledgment from the
Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

 

 

 

 

c.

The Servicer received possession of such instruments or tangible chattel paper
after the Indenture Trustee received a written acknowledgment from the Servicer
that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

          8. The Bank has not authorized the filing of, and is not aware of, any
financing statements against the Bank that include a description of collateral
covering the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to the Purchaser under the Purchase
Agreement, (ii) relating to the conveyance of the Receivables by the Seller to
the Issuer under the Sale and Servicing Agreement, (iii) relating to the
security interest granted to the Indenture Trustee under the Indenture or (iv)
that has been terminated.

          9. The Bank is not aware of any material judgment, ERISA or tax lien
filings against the Bank.

          10. Neither the Bank nor a custodian or vaulting agent thereof holding
any Receivable that is electronic chattel paper has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
loan agreement that constitutes or evidences such Receivable to any Person other
than the Servicer.

          11. None of the instruments, tangible chattel paper or electronic
chattel paper that constitute or evidence the Receivables has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

          12. Notwithstanding any other provision of the Purchase Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Schedule II shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

 

 

 

Schedule II-2

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------



No Waiver

          13. The Bank shall provide the Rating Agencies with prompt written
notice of any material breach of the perfection representations, warranties and
covenants contained in this Schedule II, and shall not, without satisfying the
Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

 

 

 

Schedule II-3

Purchase Agreement (USAA 2012-1)


--------------------------------------------------------------------------------